Green, J.
delivered the opinion of the court.
We think that after the new trial was granted in this cause, it was competent for the court to authorize the amendment of the warrant which was made, and without enquiring into the propriety of the motion to quash the proceedings after a verdict and judgment. We think it was erroneous to quash the proceedings after the amendment was made, and that the judgment must be reversed. But as the warrant was defective when the appeal from the justice was taken, and Lane became the security, and no judgment could rightly have been rendered against the defendant, the making the amendment discharged the security from all further liability. This court, therefore, rendering such judgment as the circuit court ought to have given, direct a judgment to be rendered against Sanders alone, upon the finding of the jury, and discharge the security.
Judgment reversed.